 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDWall Colmonoy CorporationandLodge 36, Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,Petitioner.Case23-RC-31 12September 27, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted on April 10, 1968, under the direction andsupervision of the Regional Director for Region 23among the employees in the stipulated unit. At theconclusion of the balloting, the parties were furnisheda tally of ballots, which showed that 133 votes werecast for, and 175 against, the Petitioner, there was 1voidballot,and 7 ballots were challenged. Thechallenged ballots were not sufficient in number toaffect the results of the election.Thereafter, the Petitioner filed timely obji,ctions toconduct affecting the results of the election. Inaccordwith the National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director investigated the objections, and, onMay 13, 1968, issued an Order Directing Hearing andNotice of Hearing, in which a hearing was directed tobe held before a duly designated Hearing Officer forthe purpose of taking evidence on the issues raised byall the Petitioner's objections. The Hearing Officerwas directed to prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of said issues.Pursuant to the Notice of Hearing, a hearing wasconducted at San Antonio, Texas, on May 28 and 29,June 5 and 13, 1968. On June 14, 1968, the HearingOfficer issued and served on the parties his Reportand Recommendation on Objections to Conduct ofElection. In his report, the Hearing Officer recom-mended that objections 2, 5, 6, and 7 be overruled,and that objections 1, 3, and 4 be sustained. TheEmployer filed exceptions to the Hearing Officer'srecommendation that objections 1, 3, and 4 besustained, and a brief in support thereof.'Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds1.The Employerisengagedin commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-mg the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees em-ployed at the Employer'sSanAntonio, Texas,plant, excluding all tool production branch em-ployees, developmentengineeringbranch employ-ees, office clerical employees, professional employ-ees, guards,watchmen, and supervisors as definedin the Act.5.The Board has considered the Hearing Officer'sReport, the Employer's exceptions and brief, and theentire record in this case, and hereby adopts theHearingOfficer'sfindings and recommendations2with the following modifications:Objection 1-The Hearing Officer found and therecord above shows that District Manager Baker toldthe employees, at a meeting held on April 3, (1) thatiftheUnion came in, classifications would bemaintained and the employees would not be allowedto shift from one job to another, and that if there wasmsufficient work a layoff might result, that (2) hecouldmakenegotiationslast a year and thereforeanother election would be necessary. We find that bythis conduct, the Respondent threatened reprisals andrefusals to bargain if the Union were selected, andthereby interfered with the election. We thereforeadopt theHearingOfficer's recommendation that thisobjection be sustained.Objection 3-As found by the Hearing Officer,Supervisor Wilson, on March 22, five times drove pasta union meeting attended by 25 or 30 employees. Wedo not agree with the Hearing Officer that this eventwas isolated, or that it was not by itself sufficient toinvalidate the election. In addition we note theHearingOfficer'sfinding that the surveillance inIIn the absence of exceptions,the HearingOfficer's recommenda-prepared before receipt by him of the reporter's transcript, it wastion that objections 2, 5, 6, and 7 be overruled is adoptedpro formaprepared after the hearing had been closed We are satisfied,after a2Although it would appear that the HearingOfficer'sReport andcareful review of the record,that the Hearing Officer's findings areRecommendation on Objections to Conduct of Election may have beenadequately supported by the record testimony.173 NLRB No. 8 WALL COLMONOY CORP.41conjunction with the Employer's other misconductinterferedwith the employees' free choice in theelection. We therefore adopt his recommendation thatthis objection be sustained.Objection4-As the Employer's no-solicitationrule,which was valid on its face, was promulgatedmore than a year before the advent of the Union, wefind that the evidence fails to support the HearingOfficer's finding that the rule was designed to stifletheUnion's campaign. We agree, however, on thebasis of the facts found by the Hearing Officer andsupported by the record, and in the entire context ofthis case, that the Employer applied the rule in amanner designed to hamper the employees' organiza-tionalactivity,and thereby interfered with theelection. Objection 4 is therefore sustained.Accordingly, as we have sustained objections 1, 3,and 4, we shall set the election aside and direct asecond election.ORDERIt is hereby ordered that the election conductedherein on April 10, 1968, be, and it hereby is, setaside.[Text ofDirection of Election3 omitted frompublication.]3 An election eligibility list, containing the names and addresses ofall the eligible voters, must be filed by the Employer with the RegionalDirector for Region 23 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances.Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwearlnc,156 NLRB 1236.